IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN DOE AS GUARDIAN AD LITEM OF : No. 73 WM 2017
JANE DOE                         :
                                 :
                                 :
           v.                    :
                                 :
                                 :
TRANSDEV, INC. F/K/A VEOLIA      :
TRANSPORTATION SERVICES, INC.,   :
INDIVIDUALLY AND D/B/A ACCESS    :
TRANSPORATION SYSTEMS, INC., AND :
ACCESS TRANSPORTATION SYSTEMS, :
INC., AND NORTHERN AREA MULTI-   :
SERVICE CENTER OF ALLEGHENY      :
COUNTY, INDIVIDUALLY AND D/B/A   :
ACCESS TRANSPORATION SYSTEMS,    :
AND DANIEL ROBERT BURRELLI       :
                                 :
                                 :
PETITION OF: TRANSDEV, INC., AND :
ACCESS TRANSPORTATION SYSTEMS, :
INC.                             :


                                   ORDER



PER CURIAM

      AND NOW, this 1st day of December, 2017, the Petition for Review and the

Application for Stay are DENIED.